

117 HRES 357 IH: Expressing support for the designation of May 7, 2021, as a “National Day of Reason” and recognizing the central importance of reason in the betterment of humanity.
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 357IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. Raskin (for himself, Mr. Huffman, Mr. Pocan, Ms. Norton, Ms. Jayapal, Mr. Johnson of Georgia, and Mr. McNerney) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of May 7, 2021, as a National Day of Reason and recognizing the central importance of reason in the betterment of humanity.Whereas the application of reason has been the essential precondition for humanity’s extraordinary scientific, medical, technological, and social progress since the modern Enlightenment;Whereas reason provides the vital catalyst for confronting the crises of our day, including the civilizational emergency of climate change, and for cultivating the rule of law, democratic institutions, justice, and peace among nations;Whereas irrationality, magical and conspiratorial thinking, and disbelief in science have undermined the national effort to combat the COVID–19 pandemic, contributing to the deaths of more than 555,000 people in the United States;Whereas reason and science are fundamental to implementing an effective coordinated response to beat the COVID–19 virus, which includes improved social confidence in the safety and efficacy of vaccinations and evidence-based solutions to the inequities exacerbated by the pandemic, and involves the Federal Government, the States, and the scientific and medical communities;Whereas America’s Founders insisted upon the primacy of reason and knowledge in public life, and drafted the Constitution to prevent the official establishment of religion and to protect freedom of thought, speech, and inquiry in civil society;Whereas James Madison, author of the First Amendment and fourth President of the United States, stated that The advancement and diffusion of knowledge is the only guardian of true liberty, and Knowledge will forever govern ignorance, and a people who mean to be their own governors, must arm themselves with the power knowledge gives; andWhereas May 7, 2021, would be an appropriate date to designate as a National Day of Reason: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a National Day of Reason; and(2)encourages all citizens, residents, and visitors to join in observing this day and focusing on the central importance of reason, critical thought, the scientific method, and free inquiry to resolving social problems and promoting the welfare of humankind.